Citation Nr: 1541409	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the April 29, 2004 rating decision that denied service connection for flat feet contained clear and unmistakable error (CUE).

2.  Whether the February 19, 2009 rating decision that declined to reopen a previously denied claim for service connection for flat feet contained CUE.

3.  Whether the August 28, 2009 rating decision that denied service connection for a knee condition contained CUE.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for flat feet.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a knee condition.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to an initial compensable rating for an inguinal hernia. 

9.  Entitlement to service connection for flat feet.

10.  Entitlement to service connection for a back disability.

11.  Entitlement to service connection for left ankle disability.

12.  Entitlement to service connection for right ankle disability.

13.  Entitlement to an initial compensable rating for post-operative scar residual due to inguinal hernia surgery.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1990. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case has a complicated procedural history, which is discussed below.

An April 2004 rating decision denied service connection for an inguinal hernia, flat feet, and a back disability.  

In a February 2009 rating decision, the RO declined to reopen the previously denied claims for service connection for flat feet and a back disability.  

In an August 2009 rating decision, the RO denied service connection for a bilateral knee condition and declined to reopen a previously denied claim of service connection for an inguinal hernia.  

In a July 2010 decision, the RO denied eligibility for a nonservice-connected pension.  The Veteran filed a timely notice of disagreement (NOD), but did not perfect an appeal by submission of a substantive appeal following the statement of the case (SOC) that was issued in October 2014.  Hence, this issue is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. §§ 20.200, 20.302 (2015).

In a March 2011 rating decision, the RO granted service connection for an inguinal hernia and assigned an initial noncompensable (0 percent) rating, effective December 30, 2003.  In doing so, the RO determined CUE was present in the April 2004 rating decision that initially denied service connection.  The RO also declined to reopen claims for service connection for flat feet, a knee condition and a back disability; and determined CUE was not present in the April 2004 rating decision (which denied service connection for flat feet), the February 2009 rating decision (which declined to reopen the claim for flat feet), and the August 2009 rating decision (which denied service connection for a bilateral knee disability).  The RO further denied original claims of service connection for bilateral ankle disability and hypertension on the merits.

In April 2011, the Veteran filed an NOD to the March 2011 decision.  He also asserted there was CUE in the March 2011 rating decision with respect to the initial rating assigned for the inguinal hernia; the denial of service connection for the knee disabilities, and the decision to decline reopening of the previously denied claims for flat feet and a back disability.  

To the extent that the Veteran asserts CUE in the March 2011 rating decision (as it pertains to the initial rating assigned for an inguinal hernia; the denial of service connection for the knees, and the decision to not reopen the claims for flat feet and a back disability), there is no final adverse RO or Board decision that can be subject to a CUE attack because the March 2011 rating decision has been appealed.  Thus, as a matter of law, the Veteran cannot assert a claim of CUE with respect to the March 2011 rating decision in this instance.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  

Moreover, to the extent that in the March 2011 rating decision, the RO found CUE existed in the April 2004 rating decision which initially denied service connection for an inguinal hernia (and in the August 2009 rating decision that declined to reopen that claim); there remains no case or controversy with respect to that matter.  As such, the Veteran's claims of CUE in those two rating decisions (for the denial of service connection for an inguinal hernia) are moot and will not be discussed herein.  The Veteran appealed from the March 2011 rating decision that awarded service connection and assigned an initial, separate noncompensable rating; thus the only matter remaining for appellate review is entitlement to an initial compensable rating for the inguinal hernia.

In an April 2011 rating decision, the RO denied service connection for depression as due to service-connected disabilities and denied entitlement to individual unemployability (IU).  There is no indication in the claims file that the Veteran disputed or otherwise appealed that determination.  See 38 C.F.R. § 19.28 (2015).  Hence, the issues related to the depression and IU claims are not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2015).

In a January 2012 rating decision, the RO granted service connection for an inguinal repair scar and assigned an initial noncompensable (0 percent) rating, effective December 30, 2003.  A timely NOD was received with respect to the initial rating in February 2012.

The issue of entitlement to service connection for pseudo folliculitis barbae has been raised by the record in a January 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 79 Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015).
 
The issues of entitlement to service connection for flat feet, a back disability and bilateral ankle disabilities; and entitlement to an initial compensable rating for post-operative scar residual due to inguinal hernia surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied service connection for flat feet and a post-operative low back disability on the basis that there was no evidence of a current flat foot disability and no evidence that a back disability was related to service; the Veteran was notified of the decision and of his appellate rights but he did not appeal and no new and material evidence was received within the appeal period.

2.  In an unappealed February 2009 rating decision, the RO declined to reopen the claims of service connection for flat feet and a post-operative low back disability on the basis that new and material evidence had not been submitted.

3.  The correct facts, as known at the time of the April 2004 and February 2009 rating decisions, were before the RO, and the law extant at the time was correctly applied.

4.  Evidence received since the February 2009 rating decision is new, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim, and triggers the duty to assist by providing a medical examination.

5.  In an unappealed August 2009 rating decision, the RO denied service connection for a knee condition on the basis that a knee condition did not manifest in service and was not related to service; no new and material evidence was received within the appeal period.

5.  The correct facts, as known at the time of the August 2009 rating decision, were before the RO, and the law extant at the time was correctly applied.

6.  Evidence received since the August 2009 rating decision is new, but does not relate to any unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim or trigger the duty to assist by providing a medical examination.

7.  Hypertension is not due to injury or disease incurred in active service, and did not manifest within a year of service discharge.

8.  Inguinal hernia repair residuals manifest with the absence of a recurrent hernia.


CONCLUSIONS OF LAW

1.  The April 2004, February 2009, and August 2009 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b) (2015).

2.  The denial of service connection for flat feet in the April 2004 rating decision did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015). 

3.  The February 2009 rating decision that declined to reopen a previously denied claim of service connection for flat feet did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015). 

4.  The denial of service connection for a knee condition in the August 2009 rating decision did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015). 

5.  The criteria for reopening a previously denied claim of service connection for flat feet have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for reopening a previously denied claim of service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2015).

8.  The criteria for an initial compensable evaluation for post-operative inguinal hernia repair residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.114, Diagnostic Code 7338 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The provisions of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2014) are not applicable to claims of CUE, as the determination is one solely of law, and the matter is determined on the basis of the record as it existed at the time of the decision in issue.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

The Board is granting in full the benefits sought on appeal with respect to the applications to reopen the claims of service connection for flat feet and a back disability (i.e. reopening of the claim for entitlement to service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

As concerns the application to reopen a previously denied claim of service connection for a knee condition and the claim for service connection for hypertension, the requirements of the VCAA have been met.  Prior to issuance of the appealed rating decision, the RO provided the Veteran time- and content-compliant notice in a July 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  

The appeal for a higher rating for an inguinal hernia arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA outpatient records, and private treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  

The Veteran was not afforded a VA examination in conjunction with the adjudication of the hypertension claim.  Nonetheless, the Board finds no prejudice.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The evidence of record shows the presence of only element 1 -that is, the Veteran is diagnosed with hypertension.  The service treatment records do not contain any entries related to complaints of or treatment for high blood pressure.  Other than the Veteran's lay conclusory assertion, there is no competent evidence that indicates his hypertension may be associated with active service.  The Court of Appeals for the Federal Circuit has held that, while medically competent evidence is not needed to prove element 3, there still must be more than claimant's conclusory assertion.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).  Accordingly, the Board finds that a VA examination was triggered.  See 38 C.F.R. § 3.159(c)(4).  

As new and material evidence has not been presented to reopen the claim of service connection for a knee condition, a VA examination or medical opinion is not required.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

I. CUE 

A final and binding RO decision will be accepted as correct in the absence of CUE.  Such a final decision may, however, be reversed or amended where evidence establishes that it was a product of CUE and the reversal or amendment will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  38 C.F.R. § 3.105(a); see also Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).

CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

If the evidence establishes CUE in a prior RO rating decision, the decision will be reversed or amended.  38 C.F.R. §§ 3.104(a), 3.105(a).  In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

CUE motions must be reviewed on the basis of the law and regulations in effect at the time the rating decisions in question were issued.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).  The requirements for entitlement to service connection were the same in 2004 and 2009 as they are today.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A. Whether CUE exists in the April 2004 Rating Decision (Denial of Service Connection for Flat Feet)

In correspondence received at the Board in April 2010, the Veteran argued that the April 2004 rating decision which initially denied service connection for flat feet was clearly and unmistakably erroneous.   

The Board has considered whether the April 2004 rating decision contained CUE (as did the RO), and finds that it does not.

The Veteran has identified three bases for his CUE motion.  He argues that he was not afforded the benefit of the doubt and that medical evidence was either overlooked or not developed to the maximum.  He has also stated that the medical evidence of record strongly supported the condition of his feet while on active duty and, as such, a link to service.

In reviewing the record that was before the RO in April 2004, the Board notes that the April 2004 rating decision denied service connection for flat feet because the evidence did not show such disability had onset in service or that such disability was currently diagnosed.  The Veteran did not submit a notice of disagreement with the decision.  Additionally, no new and material evidence was submitted within the applicable appeal period.  By operation of law, the April 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2004); 38 C.F.R. §§ 20.302, 20.1103 (2004).

The April 2004 rating decision reflects that the rating board adjudicated the claim solely on the basis of the service treatment records.  

The service treatment records are negative for any entries related to complaints, findings, or treatment for flat feet.  A January 1990 entry shows complaints of left foot pain and a history of right ankle fracture.  X-rays revealed an old avulsion fracture of the ankle.  No foot pathology was noted.  A Report of Medical History for separation is not of record, but the August 1990 Report of Medical Examination for Release from Active Duty (RAD) reflects that the Veteran's feet were clinically normal.  Other than the Veteran's lay assertion in his claim, there was no evidence of flat feet before the RO.

In a February 2004 letter, the RO had asked the Veteran to provide evidence that he in fact had flat feet, and that such were linked to active service.  As of April 2004, the Veteran had not responded.  The April 2004 rating decision indicated that there was no evidence of flat feet in service and no evidence of flat feet at present that was causally linked to military service.  As a result, the claim was denied.  

With regard to the Veteran's first argument, the Board notes that a lay person is capable of identifying flat feet.  See 38 C.F.R. § 3.159(a)(2).  In light of the applicable presumption of regularity, however, the Board finds that the rating board determined the August 1990 Report of Medical Examination for RAD was more probative than the Veteran's lay opinion.  Thus, it was not error that the RO determined a flat foot disorder did not manifest in service.  There also was no evidence of flat feet at present that was causally linked to military service.  Without competent evidence of a current flat feet disability, service incurrence of flat feet, and a nexus between service and the claimed current flat feet disability, there was no basis upon which to grant service connection.  Notwithstanding these facts, the Board notes that the Veteran essentially disagrees with how the facts were weighed or evaluated by the RO in the April 2004 rating decision, which is not CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Such a difference of opinion does not rise to the level of an error of fact and/or of law about which reasonable minds could not differ.  

To the extent that the Veteran argues that the RO overlooked medical evidence; he has not identified any specific medical evidence that he believes the RO overlooked in reaching the decision.  While there is no indication that the RO sought any post-service records from a sports medicine clinic the Veteran listed on his claim form (in relation to his claimed back disability), such a failure to assist cannot constitute CUE.  Baldwin, 13 Vet. App. at 5.  The Veteran has not otherwise shown that the correct facts, as they were known at the time, were not before the adjudicators.  

In sum, the Board finds that the correct facts, as known at the time of April 2004 rating decision, were before the RO, and the law extant at the time was correctly applied.  Accordingly, there was no CUE in the April 2004 rating decision based on the Veteran's specific allegations of CUE.

B. Whether CUE exists in the February 2009 Rating Decision (Denial of Application to Reopen the Previously Denied Claim of Service Connection for Flat Feet)

At the outset, the Board notes that the Veteran did not specifically argue that the February 2009 rating decision that declined to reopen a previously denied claim of service connection for flat feet contained CUE.  However, the RO appears to have liberally interpreted the Veteran's March 2010 correspondence as a CUE claim for that rating decision as well.  The RO addressed the matter of CUE in the March 2011 rating decision on appeal and in the January 2012 statement of the case, from which an appeal was perfected by the Veteran.

The Board has considered whether the February 2009 rating decision contained CUE (as did the RO), and finds that it does not.

The Veteran has identified two bases for his CUE motion.  He argues that he was not afforded the benefit of the doubt and that medical evidence was either overlooked or not developed to the maximum.  He has also stated that the medical evidence of record strongly supported the condition of his feet while on active duty and as such a link to service.  

In reviewing the record that was before the RO in February 2009, the Board notes that the February 2009 rating decision declined to reopen the previously denied claim of service connection for flat feet because new and material evidence had not been received.  The Veteran did not submit a notice of disagreement with the decision.  Additionally, no new and material evidence was submitted within the applicable appeal period.  By operation of law, the February 2009rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

At the time of the February 2009 rating decision, the laws and regulations concerning reopening final claims was the same as it is now.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The last final rating decision that denied service connection for flat feet was issued in April 2004.  At the time of the April 2004 rating decision, the evidence included the Veteran's service treatment records.  The service records did not contain a diagnosis, or evidence of treatment for flat feet.  A physical examination of the Veteran's feet at separation was normal.  The RO denied service connection for flat feet because the evidence did not show such disability had onset in service or that such disability was currently diagnosed.  

The RO received a petition to reopen the claim for flat feet in August 2008.  In the February 2009 rating decision, the RO declined to reopen the previously denied claim of service connection for flat feet because new and material evidence had not been received.  

The evidence actually and constructively of record at the time the February 2009 rating decision included post-service VA and private medical records.  Additional, but duplicate service treatment records were also received into evidence.  However, none of the newly received, non-duplicative medical records contained a diagnosis or evidence of treatment of flat feet, or showed a link to service.  As these were the bases of the last final decision, and since none of the evidence submitted since the last final rating decision related to an unestablished fact necessary to substantiate the claim; the RO determined that new and material evidence was not received.  

Consequently, the Board cannot conclude that the evidence of record in February 2009 compelled the conclusion, to which reasonable minds could not differ, that the Veteran's claim must have been both reopened and granted on the merits.  See, e.g., King v. Shinseki, 26 Vet. App. 433, 441 (2014) (noting that "a manifest change in the outcome of the adjudication means that, absent the alleged [CUE], the benefit sought would have been granted at the outset") (emphasis added).  Therefore, the Board concludes that the February 2009 rating decision that declined to reopen a previously denied claim of service connection for flat feet did not contain CUE.  38 C.F.R. § 3.105.

Moreover, the Veteran's arguments essentially express disagreement with how the facts were weighed or evaluated by the RO, which is not CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Such difference of opinion does not rise to the level of an error of fact and/or of law about which reasonable minds could not differ.  Finally, to the extent that the Veteran argues that the RO either overlooked medical evidence; he has not identified any specific medical evidence that he believes the RO overlooked in reaching the decision.  To the extent that he argues the RO did not develop [the record] to the maximum; a failure to assist cannot constitute CUE.  Baldwin, 13 Vet. App. at 5.

In sum, the Board finds that the correct facts, as known at the time of February 2009 rating decision, were before the RO, and the law extant at the time was correctly applied.  Accordingly, there was no CUE in the February 2009 rating decision based on the Veteran's specific allegations of CUE.

C. Whether CUE exists in the August 2009 Rating Decision (Denial of Service Connection for a Knee Condition)

In correspondence received at the Board in April 2010, the Veteran argued that the August 2009 rating decision which initially denied service connection for a knee condition was clearly and unmistakably erroneous.   

The Board has considered whether the August 2009 rating decision contained CUE (as did the RO), and finds that it does not.

The August 2009 rating decision denied service connection for a knee condition because the evidence did not show that a chronic knee condition had onset in service or that a current diagnosis of osteoarthritis was causally related to a knee injury in service.  The Veteran did not submit a notice of disagreement with the decision.  Additionally, no new and material evidence was submitted within the applicable appeal period.  By operation of law, the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

The Veteran has identified three bases for his CUE motion.  First, he argues that he was not afforded the benefit of the doubt.  Second, and finally, he argues that medical evidence was either overlooked or not developed to the maximum.

In reviewing the record that was before the RO in August 2009, the rating board adjudicated the claim on the basis of the service treatment records and post-service VA and private medical records.  

The service treatment records included an August 1986 enlistment examination that was negative for knee condition.  A clinical record dated in October 1986 shows the Veteran complained of right knee pain and soreness after falling down the day prior.  The diagnosis was rule out mild stress.  A Jump School physical examination in September 1987 revealed normal lower extremities.  A Report of Medical History for separation was not of record, but an August 1990 Report of Medical Examination for Release from Active Duty reflects that the Veteran's lower extremities were clinically normal.  

VA treatment records show complaints regarding the right knee beginning in 2008.  The records show he reported that he had initially injured his right knee at work in July 2008.  He had ongoing problems with his knee thereafter and reported that X-rays taken reported had shown scar tissue, arthritis and maybe a touch of gout.  The VA records also reflect a notation of osteoarthrosis involving the knee in the Veteran's medical problem list.

With regard to the Veteran's first argument, he essentially disagrees with how the facts were weighed or evaluated by the RO in the August 2009 rating decision, which is not CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Such a difference of opinion does not rise to the level of an error of fact and/or of law about which reasonable minds could not differ.  

To the extent that the Veteran argues that the RO overlooked medical evidence; he has not identified any specific medical evidence that he believes the RO overlooked in reaching the decision.  In short, he has not shown that the correct facts, as they were known at the time, were not before the adjudicators.  Finally, to the extent that he argues the RO did not develop [the record] to the maximum; a failure to assist cannot constitute CUE.  Baldwin, 13 Vet. App. at 5.  

In sum, the Board finds that the correct facts, as known at the time of August 2009 rating decision, were before the RO, and the law extant at the time was correctly applied.  Accordingly, there was no CUE in the August 2009 rating decision based on the Veteran's specific allegations of CUE.

II. Claims to Reopen

The Veteran seeks to reopen previously denied claims of service connection for flat feet, a post-operative low back disability, and a knee condition.

When a claim is disallowed by the RO and no NOD or additional evidence is submitted within a year of the notice of that decision, the action or determination becomes final, and the claim will not be reopened except as provided by applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b).  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  Id.; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).
	
A. Flat Feet and Back

In an April 2004 rating decision, the RO denied service connection for flat feet because the evidence did not show such disability had onset in service or that such disability was currently diagnosed.  The RO also denied service connection for a back disability on the basis that a causal link between the Veteran's back disability and military service (or a service-connected disability) was not shown.  The Veteran did not submit a notice of disagreement with the decision and no new and material evidence was submitted within the applicable appeal period.  By operation of law, the April 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

The RO received a petition to reopen the claim for flat feet and the back disability in August 2008.  In a February 2009 rating decision, the RO declined to reopen the previously denied claim of service connection for both disabilities because new and material evidence had not been received.  The Veteran did not submit a notice of disagreement with the decision and no new and material evidence was submitted within the applicable appeal period.  By operation of law, the February 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

VA received the Veteran's petition to reopen these claims in April 2010.  

At the time of the last final rating decision in February 2009, the evidence consisted of statements from the Veteran, service treatment records, and VA medical records.  None of these records contained competent evidence linking a back disability to military service.

The evidence added to the record since the February 2009 rating decision is similar and in pertinent part, includes VA and private medical records.  Of note, however, is a VA medical opinion dated in December 2011 wherein a VA physician indicates that he had been seeing the Veteran since August 2010 and that the Veteran had developed flat feet and problems with his back during military service.  Also of note, is an August 2012 VA outpatient podiatry treatment record wherein a VA podiatrist noted that an examination of the Veteran's feet revealed a flat foot disorder.  

Among the reasons for the prior denials was that there was no current diagnosis of flat feet and no competent evidence linking the Veteran's current back disability to service.  The Veteran has historically asserted that his low back disability is due to his flat feet; thus, the Board finds that it is intertwined.  In light of these facts, the Board finds that new and material evidence has been received the reopen the claims for flat foot and a back disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.

B. Knee Condition

The Veteran seeks to reopen a previously denied claim of service connection for a knee condition.

In an August 2009 rating decision, the RO denied service connection for the knees because the evidence did not show a chronic knee disability had onset in service or that a current chronic knee disability was causally related to military service.  The Veteran did not submit a notice of disagreement with the decision.  Additionally, no new and material evidence was submitted within the applicable appeal period.  By operation of law, the August 2009 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

VA received the Veteran's application to reopen this claim in April 2010.  

At the time of the last final rating decision in August 2009, the evidence consisted of statements from the Veteran, service treatment records, and VA medical records.  

The service treatment records did not show injury, complaints, or treatment with respect to the left knee.  A clinical record dated in October 1986 shows the Veteran complained of right knee pain and soreness after falling down the day prior.  The diagnosis was rule out mild stress.  A Jump School physical examination in September 1987 revealed normal lower extremities.  A Report of Medical History for separation was not of record, but an August 1990 Report of Medical Examination for Release from Active Duty reflects that the Veteran's lower extremities were clinically normal.  

The post-service VA treatment records show complaints regarding the right knee in July 2008.  The records reflect that the Veteran injured his right knee at work in July 2008 causing his knee to twist.  The records show the Veteran's medical problem list included a diagnosis of osteoarthrosis of the knee.  None of the medical records included competent evidence linking disabilities of the knees to military service.

The bases for the prior denial was that there was no diagnosis of a chronic knee condition during service and no competent evidence linking any current knee condition to service.  As the evidence received since the last final rating decision does not show a chronic knee condition during service and competent evidence linking a current knee condition to service; but rather shows a significant post-service knee injury with disability thereafter-the Board finds that new and material evidence has not been received the reopen the claim for a knee condition.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Accordingly, the claim is not reopened.


III. Service Connection for Hypertension

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hypertension is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition to those requirements, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records do not indicate complaints of or treatment for high blood pressure.  The August 1990 Report of Medical Examination for separation purposes reflects that the Veteran's blood pressure was 112/70.  A diagnosis of hypertension or high blood pressure was not noted.  

A post-service September 2007 VA outpatient entry note shows that the Veteran reported a six-year history of hypertension, which would put onset at 2001.  There is no competent evidence showing that the Veteran's current diagnosis of hypertension is related to military service.  There also is no competent medical evidence showing that the Veteran manifested hypertension within one year of separation.

In light of the above, the Board is constrained to find that the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


IV. Higher Initial Rating for Inguinal Hernia

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the Veteran is challenging the initial disability rating assigned to his service-connected inguinal hernia, the evidence to be considered includes all evidence received in support of the original claim.  Fenderson v. West, 12 Vet. App. 119, 129 (1999).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's inguinal hernia is evaluated under 38 C.F.R. § 4.114, DC 7338.  Under DC 7338, the following evaluations apply: a 10-percent evaluation is warranted for a recurrent postoperative hernia that is readily reducible and well supported by a truss or belt; a 30-percent evaluation is warranted for a small recurrent postoperative hernia, or an un-operated irremediable hernia, that is not well supported by truss, or is not readily reducible; and a 60-percent evaluation is warranted for a large postoperative recurrent hernia that is considered inoperable, that is not well supported under ordinary conditions, and that is not readily reducible.  When there are bilateral inguinal hernias and both are compensable, the more severely disabling hernia is evaluated and 10 percent is added for the second hernia.  38 C.F.R. § 4.114, DC 7338.

The Veteran has not asserted any specific symptomatology as concerns his inguinal hernia repair.  In any event, the January 2012 VA examination report reflects that the examiner conducted a review of all of the Veteran's medical records.  The examination report reflects that physical examination detected no hernia on the left or the right.

The rating criteria require a recurrent, readily reducible hernia in order to garner a compensable rating.  As the objective findings on clinical examination revealed no hernia, there is no factual basis for a compensable rating.  38 C.F.R. § 4.1, 4.10, 4.31, 4.114, DC 7338.

The examination report reflects that the examiner noted that both the inguinal hernia repair had no occupational impact.  The Veteran has not claimed any inguinal hernia symptomatology not included in the rating criteria.  Hence, his disability picture is not exceptional.  Thus, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

The request to revise or reverse the April 2004 rating decision that denied service connection for flat feet, on the basis of CUE, is denied.

The request to revise or reverse the February 2009 rating decision that declined to reopen a previously denied claim of service connection for flat feet, on the basis of CUE, is denied.

The request to revise or reverse the August 2009 rating decision that denied service connection for a knee condition, on the basis of CUE, is denied.

The claim of service connection for flat feet is reopened; to this limited extent only, the appeal is granted.

The claim of service connection for a back disability is reopened; to this limited extent only, the appeal is granted.

The claim of service connection for a knee condition is not reopened; the appeal is denied.

Service connection for hypertension is denied.

An initial compensable rating for inguinal hernia is denied.


REMAND

In light of the fact that the Board has reopened the flat feet and low back claims additional development is needed.  The Veteran asserts that these disabilities had onset in service.  A physician has indicated that the Veteran's current flat feet and back problems had onset in service.  Accordingly, a VA examination and medical opinion is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).  The Veteran also asserts that he was rejected for recall to active service in 1994 for Operation Desert Storm.  There is no record of a military physical examination other than the August 1990 examination.  Additional inquiry should be made after additional particulars are obtained from the Veteran.  

The Veteran seeks service connection for a bilateral ankle disability.  He asserts that his ankles were subjected to the trauma of parachute jumps and long marches.  A January 1990 service treatment record notes the Veteran's complaints of left foot pain and constant ankle pain after a right ankle fracture, as well as a history of sprains/strain from jump school.  X-rays revealed an old avulsion fracture.  The Veteran has not been afforded a VA examination in conjunction with his claimed bilateral ankle disability.  The Board finds this evidence sufficient to trigger the necessity of a VA examination.  38 C.F.R. § 3.159(c)(4).

In a February 2012 rating decision, the RO assigned a separate, initial noncompensable disability rating for the Veteran's status post-surgical scar associated with the inguinal hernia.  A notice of disagreement was received from the Veteran in February 2012.  As he has not yet been provided with a related statement of the case (SOC), this must be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC on the issue of entitlement to a higher initial rating for the status post-surgical scar associated with the inguinal hernia.  Inform the Veteran that if he wishes to have this claim adjudicated by the Board, he must file a timely substantive appeal (VA Form 9).

2.  Contact the National Personnel Records Center and inquire as to the existence of any outstanding reports of medical examination for active service, specifically during Operation Desert Storm.

3.  Contact the Veteran for any necessary releases and obtain all relevant VA and/or private treatment records generated after 2013.  If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  After the above is complete, arrange for an examination(s) of the Veteran, by an appropriate examiner, to determine whether his claimed disabilities are causally connected to active service.  All indicated tests and studies are to be performed. 

Following examination of the Veteran and a review of the claims file, the examiner should identify all flat feet, bilateral ankle, and back disorders found present on examination.  The examiner is then to address the following: 

a). Is it at least as likely as not (at least a 50-percent probability) that the Veteran's flat feet (pes planus), and any ankle and back disorders had onset during the Veteran's service, or are otherwise related to service?

The examiner is advised that the Veteran contends his ankles were subjected to the trauma in service from parachute jumps and long marches.  Also, the service treatment records show in-service complaints of left foot pain and constant ankle pain after a right ankle fracture, as well as a history of sprains/strain from jump school.

b). Is it at least as likely as not that the Veteran's low back disability is caused by or due to a flat feet disorder (pes planus)?  

c). Is it at least as likely as not that the Veteran's diagnosed flat foot disorder (pes planus) aggravates - that is, chronically worsens the Veteran's low back disability?

The examiner is asked to provide a full explanation for all opinions rendered.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so.  Inform the examiner that the Veteran's lay reports must be considered; and, the absence of records of treatment, alone and without explanation, is not a sufficient basis for a negative opinion.

5.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal de novo.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The case should thereafter be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


